Title: To Thomas Jefferson from Caesar Augustus Rodney, 19 March 1805
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir, 
                     Wilmington March 19th. 1805.
                  
                  I received your favor of the 8th inst: by the mail on the subject of mr Rope’s new theory of the magnet & shall embrace the earliest opportunity of making the communication to him which you desire.
                  You are well acquainted with the material facts & circumstances relative to the ship Favourite & her cargoe, which was by the weather cast ashore near Lewistown. We have been engaged in the trial of a court, which is not yet concluded, between the owners & those who claim as the salvors of the cargoe, for a week past.
                  Among other grounds of defence on which we resist this claim of salvage, to a moiety of the cargoe, we shew that the salvors by their mal-conduct have forfeited the cargoe to the U.S. by a breach of the revenue laws. That altho’ the U.S. may relinquish to us this forfeiture, because we were innocent, yet then we recieve the property from their hands & not from those of the salvors, the plain English of whose claim, is in fact nothing more nor less than this: For having forfeited the whole of your cargoe to the U.S. we now claim of you the value of a moiety.
                  On the second day of the trial, the District judge (G. Bedford) delivered to us a letter, from judge Winchester to him, containing a summary of a case, together with the arguments of council & the decision of the court, determined by himself.
                  This adjudication intends the whole lenth of deciding that salvage goods are not liable to the payment of duties & can not therfore be forfeited by any misconduct of the salvors.
                  I have sent on to Mr. Gallatin a copy of the above letter, considering the revenue of the U.S. is deeply affected by such a decision, & have taken the liberty to give you a sketch of the business.
                  What Bedford’s decision will be I know not but the District Attorney & myself are determined to use every exertion to protect the interests of the U.S. 
                  With great esteem & regard I remain dr. Sir Yours Very Sincerely
                  
                     C. A. Rodney 
                     
                  
               